Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 12, 14, 15, 17, 18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US Patent 6,615,415) in view of Jennison et al (US Patent 5,073,995 herein after Jennison).  
Regarding Claim 1, Lai shows a flush valve for use in a siphonic flush toilet bowl, wherein the flush valve comprises a flush valve body (10) extending from a flush valve inlet to a flush valve outlet (41) and a flapper cover (30,13,20). The flapper cover comprises a bottom surface configured to extend over and form a seal with the flush valve inlet in a closed position, Fig.4, a top surface, a front, and a back, the flapper cover top surface front is coupled to a first cover plate and the flapper cover top surface 
Regarding Claim 2, Lai shows the flush valve for use in a siphonic flush toilet bowl assembly according to claim 1, but fails to show the back-flow preventer mechanism is one or more of a hold-down linkage mechanism, a hook and catch mechanism, a poppet mechanism, and a check valve. Jennison teaches an outlet valve. The device includes a back-flow (30) preventer mechanism is a hold-down linkage mechanism, Fig.2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a back flow preventer in order to allow the user to select the flush volume (Jennison column 2 lines 10-14).
Regarding claim 3, Lai shows the flush valve for use in a siphonic flush toilet bowl assembly according to claim 1, but fails to show the flapper cover is configured to be peeled upwardly upon opening.  Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible (column 2 lines 50-51). The flapper cover is planar or horizontal in the closed position, Fig.7.  The flapper cover is configured to be peeled upwardly upon opening because the flapper is flexible and includes a hold down 
Regarding Claim 4, Lai shows the flush valve for use in a siphonic flush toilet bowl assembly according to claim 1 comprising hinged arms (12) configured to assist in lifting the flapper cover and at least one grommet (located in 22) for attachment of a chain (23) having a float (connected through bar 45), Fig.4.   
Regarding Claim 5, Lai shows a flush valve for use in a siphonic flush toilet bowl assembly, comprising a flush valve body (10) extending from a flush valve inlet to a flush valve outlet (41) and a flapper cover (30,13,20), wherein the flapper cover comprises a top surface, a bottom surface, a front, and a back, the flapper cover bottom surface is configured to extend over the flush valve inlet in a closed position, fig.4. The flapper cover top surface front is coupled to a first cover plate and the flapper cover top surface back is coupled to a second cover plate, see annotated figure below. Lai fails to show the flapper cover is planar in the closed position, and the flapper cover is flexible or partly-flexible and is configured to be peeled upward from the front of the flapper cover along the edge towards the back of the flapper cover to slowly open the flush valve.  Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible (column 2 lines 50-51). The flapper cover is planar in the closed position, Fig. 1. The flapper cover is configured to be peeled upward from the front of the flapper cover along the edge towards the back of the flapper cover to slowly open the flush valve because the flapper is flexible and a chain (22) is attached to the front of the flapper. 
Regarding Claim 6, Lai shows the flush valve according to claim 5, further comprising a back-flow preventer mechanism (21).  
Regarding claim 7, Lai shows the flush valve according to claim 5, but fails to show the flapper cover is at least about 50% flexible from the front of the cover towards the back of the cover. Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible from the front of the cover towards the back of the cover (column 2 lines 50-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a flexible in order to allow the user to select the flush volume (Jennison column 2 lines 10-14). 
Regarding Claim 9, Lai shows the flush valve according to claim 5, wherein the flush valve comprises hinged arms (12) configured to assist in lifting the flapper cover.  
Regarding Claim 10, Lai shows the flush valve according to claim 5, comprising a chain (23) coupled to the first cover plate, see annotated figure below. Lai fails to show the front of the flapper cover is configured to be peeled upward with the chain. Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible (column 2 lines 50-51). The flapper cover is configured to be peeled upwardly with a chain (22) because the flapper is flexible and includes a hold down mechanism (30). It would have 
Regarding Claim 12, Lai shows the flush valve according to claim 5, and further shows a back-flow prevent (21), but fails to show a hold-down linkage back-flow preventer mechanism. Jennison teaches an outlet valve. The device includes a back-flow (30) preventer mechanism is hold-down linkage back-flow preventer mechanism, Fig.2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a hold-down back flow preventer in order to allow the user to select the flush volume (Jennison column 2 lines 10-14). 
Regarding Claim 14, Lai shows a flush valve flapper cover (30, 13, 20) for use in a siphonic flush toilet bowl assembly, wherein the flapper cover comprises a top surface, a bottom surface, a front, and a back, see annotated figure below. The flapper cover bottom surface is configured to extend over and form a seal with a flush valve inlet in a closed position, Fig.4, The flapper cover top surface front is coupled to a first cover plate and the flapper cover top surface back is coupled to a second cover plate, see annotated figure below. Lai fails to show the flapper cover is planar in the closed position, and the flapper cover is flexible or partly-flexible and is configured to be peeled upward from the front of the flapper cover along the edge towards the back of the flapper cover to slowly open the flush valve. Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible (column 2 lines 50-51). The flapper cover is planar in the closed position, Fig. 1. The flapper cover is configured to be peeled 
Regarding claim 15, Lai shows the flush valve according to claim 14, but fails to show the flapper cover is at least about 50% flexible from the front of the cover towards the back of the cover. Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible from the front of the cover towards the back of the cover (column 2 lines 50-51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a flexible in order to allow the user to select the flush volume (Jennsion column 2 lines 10-14). 
Regarding Claim 17, Lai shows the flush valve cover according to claim 14, wherein the first and second cover plates are coupled to hinged arms (12) through the flapper cover and are configured to assist in lifting the cover.  
Regarding Claim 18, Lai shows the flush valve cover according to claim 14, wherein the first cover plate is coupled to a chain (23). Lai fails to show the front of the flapper cover is configured to be peeled upward with the chain. Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible (column 2 lines 50-51). 
Regarding Claim 20, Lai shows the flush valve according to claim 14, and further shows a back-flow prevent (21), but fails to show a hold-down linkage back-flow preventer mechanism. Jennison teaches an outlet valve. The device includes a back-flow (30) preventer mechanism is hold-down linkage back-flow preventer mechanism, Fig.2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a hold-down back flow preventer in order to allow the user to select the flush volume (Jennison column 2 lines 10-14). 
Regarding Claim 21, Lai shows the flush valve according to claim 1, but fails to show the flapper cover is configured to be peeled upward from the front of the flapper cover along the edge towards the back of the flapper cover to slowly open the flush valve. Jennison teaches an outlet valve. The device includes a flapper cover (13) is flexible (column 2 lines 50-51). The flapper cover is configured to be peeled upward from the front of the flapper cover along the edge towards the back of the flapper cover to slowly open the flush valve because the flapper is flexible and a chain (22) is attached to the front of the flapper. There is also a hold down back-flow preventer located near the rear of the flapper. This allows the flapper to slowly open from front to back of the flapper.  It would have been obvious to one having ordinary skill in the art . 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US Patent 6,615,415) in view of Jennison et al (US Patent 5,073,995 herein after Jennison) as applied above in view of Kay (US Patent 5,784,726). Lai fails to show the flapper cover comprises an elastomer or other flexible polymer.  Kay teaches a flapper valve. The device is made from elastomer (column 2 lines 35-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a device made from elastomer in order to ensure the device was able to create a seal with the valve inlet. 

    PNG
    media_image1.png
    509
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    479
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 11, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Jennison fails to show a valve cover that extends over and forms a seal with a flush valve inlet. The examiner disagrees. Lai teaches a valve that includes a flapper cover comprises a bottom surface configured to extend over and form a seal with the flush valve inlet in a closed position as annotated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/           Primary Examiner, Art Unit 3754